Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Akselrod et al. (US 20170124764 A1) discloses a method comprising: obtaining a 3D model of a physical location (imaging device 140 is a camera, or another like device, that captures one or both of images and video; imaging device 140 includes sensors that measure the depth of field in the field of view, para. 0015) associated with a first user (structure is displayed for users to show an area that includes the field of view of a camera, para. 0010); generating, from the 3D model, a truncated 3D model of the physical location, the truncated 3D model corresponding to an intersection of the 3D model and a field of view of a camera of a moveable camera device (overlay program 120 is configured to generate the modified overlay image to include at least one of a) three-dimensional shape with one or more edges that outline at least a portion of the field of view of imaging device 140, para. 0019); and transmitting the truncated 3D model to a remote location (Communications unit 310, in these examples, provides for communications with other data processing
systems or devices, including resources of network 130, para. 0036).


.
However, the closest prior art of record, namely, Akselrod et al. does not disclose “generating, from the 3D model, a truncated 3D model of the physical location, the truncated 3D model corresponding to an intersection of the 3D model and a field of view of a camera of a moveable camera device at the physical location; and using the truncated 3D model as a basis for a communication session between the first user and a second user at a remote location." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-18 are allowable as they depend from an allowable base independent claim 1.
Independent claim 19 is citing the same or similar subject matter and is also allowed.
Dependent claim 20 is allowable as they depend from an allowable base independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677